IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                        No. 73533-1-1
                        Respondent,
                                                        DIVISION ONE
               v.



 MUHAMMED ZBEIDA TILLISY,                               UNPUBLISHED OPINION

                        Appellant.                      FILED: JUN 1 3 2016

       Per Curiam — Muhammed Tillisy appeals from the amended judgment and

sentence entered following this court's remand in State v. Tillisv. noted at 183 Wn. App.

1029 (2014). Tillisy contends - and the State concedes - that the trial court erred in

failing to remove all references in the judgment and sentence to the vacated conviction

on Count II. We accept the State's concession. Accordingly, we remand with directions

to delete all references in the judgment and sentence to the vacated conviction.

       Remanded for proceedings consistent with this opinion.
                                                                                               GO r-;
       For the court:
                                                                                               —I—i
                                                                                               m



                                                                   f                     CO



                                                                                         zx.
                                                                                               Z21 *—


                                                                                               o-




                                                        '-^c
                                                               ^